DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-6 and 14-16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Specifically, claims 4-6 recite “The method of claims 1 to 3;…of claims 1 to 4;…of claims 1 to 5”, respectively and claims 14-16 recite “The method of claims 11 to 13;…of claims 11 to 14;…of claims 11 to 15”, respectively .  Accordingly, the claims have not been further treated on the merits.
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Specifically, claim 19 recites “The method of claim 11,…lower than that of the method of claim 18” results in claim 19 being dependent on both claims 11 and 18.  Accordingly, the claim ha not been further treated on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2007/0125272 A1), in view of Marcello Romagnoli, "Rheology of geopolymer by DOE approach", 2012, Construction and Building Materials, 251-258 (herein, Romagnoli).
Regarding claim 1, Johnson teaches a method of manufacturing geopolymer tubes (Abstract, paragraph 0014-0015), comprising: 
forming a geopolymer composition comprised of an aluminosilicate source and an alkali activator (paragraphs 0027, 0036, involves the formulation of the geopolymers using…aluminosilicate binder, metal silicate and metal hydroxide), wherein the geopolymer composition has a fluid consistency (paragraph 0033, quantity of fluid has to be varied to obtain acceptable rheological properties); 
transferring the geopolymer composition into a tubular mold (paragraph 0056 of Johnson, casting process for preparation of pipes…within a mold); 
rotating the mold to shear and distribute the composition onto the inner wall of the mold until the geopolymer composition reaches non-flowable consistency (paragraph 0056 of Johnson, compaction step…using techniques such as centrifugal compaction); 
curing the geopolymer in the mold to form geopolymer tubes (paragraph 0056 of Johnson, the cast geopolymer will…be subject to steam curing).

Alternatively, Romagnoli characterizes rheological properties of geopolymer compositions comprising an aluminosilicate source and an alkali activator (Abstract, metakaolin-based geopolymer suspensions activated by NaOH).  Romagnoli evaluates the effect of solid/liquid content, temperature and cure time (Table 1) on the geopolymer compositions and determines solid/liquid content as the main influence to viscosity and shear behavior (Table 3; Section 3.2, values of n<1 indicate a shear thinning flow; it increases with solid percentage and vice versa with the temperature).  Johnson notes the quantity of fluid (e.g. solid 
Regarding claims 2 and 3, Johnson, in view of Romagnoli, further teaches the geopolymer composition comprises an 10aluminosilicate source comprising metakaolin or fly ash (paragraph 0037 of Johnson, aluminosilicate binders include fly ash…metakaolin), and an alkali activator comprising sodium silicate (paragraph 0042 of Johnson, discloses sodium silicate) and sodium hydroxide (paragraph 0042 of Johnson, discloses sodium hydroxide).
Regarding claim 8, Johnson, in view of Romagnoli, further teaches the tubular mold rotates at a tangential velocity of at least 0.1 meter per second (paragraph 0030 of Johnson) at 
Regarding claim 9, Johnson, in view of Romagnoli, further teaches by heating to a temperature between 40 and 100 °C without rotation (paragraphs 0056, 0082 of Johnson; discloses curing from 40 to 90°C).
Regarding claim 10, Johnson, in view of Romagnoli, further teaches by heating to a temperature between 40 and 100 °C (paragraph 0056, 0082 of Johnson; discloses curing from 40 to 90°C) but does not teach continuously rotating the mold.  However, Johnson discloses the curing the mold in a steam chamber (paragraph 0082 of Johnson).  It would have been obvious for one of ordinary skill in the art at the time of filing to continuously rotate the mold during curing to subject the mold uniform contact with the steam. 

Claim 11-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Romagnoli and Akino (US 2018/0162775 A1).
Regarding claim 11, Johnson, in view of Romagnoli, teaches all the elements of claim 1 as discussed above and further teaches rotating the mold to shear and distribute the composition onto the inner wall of the mold (paragraph 0056 of Johnson, compaction step…using techniques such as centrifugal compaction), but does not teach reducing the mold rotation to a lower speed thereafter until the geopolymer composition reaches non-flowable consistency.  However, stepwise adjustment of the rotational speed of the mold would be apparent to one of ordinary skill in the art to mold a geopolymer tube from the geopolymer composition as disclosed by Johnson/Romagnoli.

Regarding claims 12 and 13, Johnson, in view of Romagnoli and Akino further teaches all the elements of claim 11 as discussed above and further teaches the geopolymer composition comprises an 10aluminosilicate source comprising metakaolin or fly ash (paragraph 0037 of Johnson, aluminosilicate binders include fly ash…metakaolin), and an alkali activator comprising sodium silicate (paragraph 0042 of Johnson, discloses sodium silicate) and sodium hydroxide (paragraph 0042 of Johnson, discloses sodium hydroxide).
Regarding claim 18, Johnson, in view of Romagnoli and Akino further teaches the tubular mold rotates at a tangential velocity of at least 0.5 m/s at the interface of the mold and geopolymer composition (paragraph 0030 of Johnson) to reduce geopolymer viscosity and distribute the composition to the inner wall of the mold.
Regarding claim 20, Johnson, in view of Romagnoli and Akino further teaches the geopolymer composition is cured in the tubular mold by heating to a temperature between 40 and 100 °C (paragraph 0056 of Johnson; discloses curing from 40 to 90°C).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Romagnoli and Akino, as applied to claims 1 and 11 above, and further in view of Omori (US 4,844,855).
Regarding claims 7 and 17, Johnson, in view of Romagnoli and Akino, teaches all the elements of claims 1 and 17 as discussed above but does not teach the diameter of the tubular mold.  However, Johnson discloses the geopolymer tube has a diameter of 375 mm (paragraph 0078 of Johnson, the tubular mold inner diameter would implicitly have an equivalent diameter).  One of ordinary skill in the art would have found it obvious to use a tubular mold having an inner diameter within the claimed range to manufacture a geopolymer tube or pipe for a specific purpose.
Alternatively, Omori teaches a method for centrifugal molding of tubular articles (col. 1, lines 6-13), comprising: forming a composition (col. 4, lines 1-15; Table 1); transferring the composition into a tubular mold (col. 4, lines 20-23); rotating the mold to distribute the composition onto the inner wall of the mold (col. 4, lines 23-25); and curing the composition to form a tubular article (col. 4, lines 29-30).  Omori further teaches the inner diameter of the tubular mold is 200 mm (col. 4, lines 20-23).  Absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the tubular mold as disclosed by Omori since Omori indicates that tubular molds having said inner diameter are suitable for centrifugal molding products.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burns (US 2012/0231186 A1) discloses a rotational casting process, wherein the speed of the mold is decreased after initial acceleration (paragraph 0033).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        9/29/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748